Citation Nr: 0413828	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for porphyria cutanea tarda 
(PCT), claimed as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from April 
1966 to October 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2002 
rating decision by the San Diego Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's active duty included service in Vietnam. 

2.  PCT was not manifested in service; PCT was not manifested 
to a compensable degree within a year after the last date on 
which the veteran was presumably exposed to Agent Orange; and 
there is no competent evidence relating the veteran's current 
PCT to service or to any event therein.


CONCLUSION OF LAW

Service connection for PCT is not warranted.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FIDINGS AND CONCLUSION

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, became law.  Regulations implementing the VCAA have 
been published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are met.  The veteran 
was provided a copy of the decision denying his claim.  The 
RO provided notification of VCAA provisions in April 2002 
(prior to the rating decision at issue).  Although the April 
2002 letter from the RO did not specifically cite the VCAA, 
it informed the veteran what evidence was needed to establish 
entitlement to the benefit sought and advised him that 
evidence received within a year would be considered.  In 
fact, everything received to date has been considered.  The 
veteran was further informed of the evidence needed to 
substantiate his claim by the November 2002 rating decision, 
and an August 2003 Statement of the Case.  In these 
communications, he was informed of the basis for the denial 
of his claim, what type of evidence was needed to 
substantiate the claim, and of the laws and regulations 
pertinent to his claim.  While he was not specifically 
advised to submit everything he had pertinent to the claim, 
he was advised to submit any medical evidence that the 
claimed disability was related to service (in essence, at 
this point, that is everything pertinent to the claim, as 
that is the only remaining threshold requirement to be 
satisfied).  He was also advised to identify further sources 
of information, and to either provide releases for VA to 
obtain pertinent treatment records or to himself arrange for 
such records to be submitted.  

The record includes service medical records and postservice 
examination reports from the San Francisco VA Medical Center 
(VAMC), including a report of examination in September 2002.  
All identified treatment records have been obtained.  There 
is no indication that any pertinent evidence remains 
outstanding.  All notice and duty to assist requirements 
appear to be substantially met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  


II.	Factual Background

The veteran had active military service from April 1966 to 
October 1969.  His military personnel file shows that he 
served in Vietnam from October 1968 to October 1969.

Service medical records, including entrance and separation 
examination reports, are negative for complaints or findings 
of PCT or any other skin related disorder.  
Post service medical evidence includes treatment reports from 
the VAMC in San Francisco from September 2001 to January 
2002.  In October 2001, the veteran indicated easy sunburning 
and blistering on the backs of his hands and scaly spots on 
his scalp and ears.  It was noted that he had significant 
alcohol use.  HIV and PCT were diagnosed, and the examiner 
noted that positive etiologic risks for PCT included alcohol 
and HIV.  Subsequent treatment records also report a 
diagnosis of PCT.   

On VA contracted examination in September 2002, the diagnosis 
of PCT was confirmed.  

III.	Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  Service connection 
will be presumed for certain specified diseases, such as 
porphyria cutanea tarda (PCT), when such conditions are 
manifest to a compensable degree within one year after the 
veteran's last herbicide exposure in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

As noted, the veteran served in Vietnam from October 1968 to 
October 1969. He contends that as a result of exposure to 
Agent Orange during his military service in Vietnam, he 
developed PCT.  Service medical records are entirely negative 
for any skin disorder or diagnosis or treatment of PCT.  
There is nothing in the record to show that PCT was diagnosed 
(or manifested in any way) within one year after any possible 
herbicide exposure in Vietnam.  Thus Agent Orange/herbicide 
exposure presumptive provisions of 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309 do not apply.  

In fact, postservice medical records do not show a diagnosis 
of PCT until October 2001, more than 30 years after the 
veteran's last possible herbicide exposure in Vietnam.  There 
is no competent (medical) evidence record on file that links 
the veteran's currently diagnosed PCT to service; and one 
physician specifically listed the veteran's postservice risk 
factors for PCT, including alcohol and HIV.  

The veteran's own statements regarding a nexus between his 
PCT and service, including any herbicide exposure in service 
cannot by themselves establish the nexus between his current 
skin disorder and his military service.  He is a layperson 
and, as such, is not competent to provide probative evidence 
as to matters requiring specialized medical knowledge, skill, 
training, or education (such as medical nexus).  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In the absence of any competent evidence that the veteran's 
PCT is causally related to his military service, service 
connection for PCT is not warranted.  The doctrine of 
resolving reasonable doubt in the veteran's favor does not 
apply, as the preponderance of the evidence is against his 
claim.





ORDER

Service connection for PCT, including as due to Agent Orange 
exposure, is denied. 



	                        
____________________________________________
	GOERGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



